Exhibit 10.1
 


MASTER LETTER OF CREDIT FACILITY AGREEMENT


This Master Letter of Credit Facility Agreement (this "Agreement") is entered
into at Columbus, Ohio, as of the 27th day of July, 2009 (the “Effective Date”),
by and between U.S. BANK NATIONAL ASSOCIATION, a national banking association
(the "Bank"), and M/I HOMES, INC., an Ohio corporation (the "Company").


1. Letter of Credit Facility.


1.1.            Generally.  Subject to the terms and conditions hereof, Bank,
upon the proper application by the Company, will issue standby letters of credit
in the form of Exhibit "A" attached hereto, or such other form as the Bank may
approve from time to time (each, a "Letter of Credit"), provided that the
aggregate stated value outstanding at any one time shall in no event exceed
$8,750,000.00 (the "Facility"), and provided, further, that all Letters of
Credit issued under this Section 1.1 shall expire not later than one (1) year
from the date of issuance.  The Company's right to obtain the issuance of
Letters of Credit under the Facility shall terminate on September 30, 2010.


Each request for a Letter of Credit submitted by the Company shall, at the
option of the Bank, be accompanied by the following materials (collectively, the
"LC Application Materials"):


a.  
An application (the "Application") in the form of Exhibit "B" attached hereto
and made a part hereof, or such other form as the Bank may require from time to
time;

b.  
An executed reimbursement agreement (the "Reimbursement Agreement") in the form
of Exhibit "C" attached hereto and made a part hereof, or such other form as the
Bank may require from time to time;

c.  
An executed security agreement (the "Security Agreement") in the form of Exhibit
"D" attached hereto and made a part hereof, or such other form as the Bank may
require from time to time;

d.  
Cash (the "Cash Collateral") in an amount equal to not less than 101% of the
face amount of the applicable Letter of Credit, which the Bank shall deposit in
an Account (hereinafter defined);

e.  
Such information as the Bank reasonably requests regarding the intended use of
the Letter of Credit;

f.  
Such other documents or materials as the Bank may request from time to time.



With respect to each request for the issuance of a Letter of Credit, the Company
shall present the LC Application Materials to the Bank not later than noon,
Columbus, Ohio time, on a Business Day that is not less than four (4) Business
Days prior to the Business Day on which issuance of the Letter of Credit is
desired.  "Business Day" means a day which is not a Saturday or Sunday or a
legal holiday and on which the Bank is not required by law or other governmental
action to close in Ohio.

 
 

--------------------------------------------------------------------------------

 
At the request of the Company, and subject to the terms and conditions of this
Agreement, the Bank shall issue Letters of Credit on behalf of one or more
Company Subsidiaries (hereinafter defined), provided, however, that the
applicable Company Subsidiary(ies) and the Company shall be jointly and
severally liable for all obligations pursuant to this Agreement, the applicable
Reimbursement Agreement, and the other Loan Documents.


Notwithstanding anything in any Reimbursement Agreement to the contrary, to the
extent that any provision of this Agreement or any Security Agreement is
inconsistent with any Reimbursement Agreement, the terms of this Agreement and
any Security Agreement shall prevail.  Specifically, without limitation, the
security interest granted by the Company to the Bank pursuant to any
Reimbursement Agreement shall be limited to the Collateral (as defined in any
applicable Security Agreement), and the Bank shall not file any financing
statement that contains a collateral description that is broader than such
definition of Collateral.


1.2           Account(s).  The Bank shall deposit the Cash Collateral in one or
more accounts at the Bank specified in the Security Agreement (each, an
"Account").  Each Account shall be an interest bearing account (unless the
Company requests a non-interest bearing account) satisfactory to the Bank,
including as of the Effective Date, without limitation, money market accounts
and commercial paper open accounts.  The Cash Collateral applicable to a given
Letter of Credit shall be held in the Account until the earlier of (a) the
occurrence of a draw pursuant to the Letter of Credit, or (b) the expiration of
the Letter of Credit.  Upon the expiration of a Letter of Credit, provided that
no draws have been made upon such Letter of Credit, Bank shall remit to the
Company an amount equal to the Cash Collateral together with any interest earned
thereon.


1.3 Letter of Credit Draws.  In the event that the Bank pays any sum (a "LC Draw
Amount") drawn by the beneficiary of an outstanding Letter of Credit (a "LC
Draw"), interest shall immediately start to accrue on the LC Draw Amount at the
Adjusted One Month LIBOR Rate (hereinafter defined), and such interest shall
continue to accrue until reimbursement in full to the Bank.  In the event that
the LC Draw Amount (together with accrued interest) has not been repaid to Bank
within ten (10) Business Days, then the Bank may, without further notice to the
Company and at Bank’s sole option, reimburse itself from the Account applicable
to the Letter of Credit.  In the event that the funds contained in the Account
are not sufficient to reimburse the Bank for the LC Draw Amount plus accrued
interest, the Bank shall have the right to declare any remaining funds due and
payable by written notice to the Company.  Such funds shall continue to bear
interest at the Adjusted One Month LIBOR Rate until fully repaid by the Company.


1. Interest Rate; Fees.


1.1.            Adjusted One Month LIBOR Rate.  As used herein, "Adjusted One
Month LIBOR Rate" shall mean an annual rate equal to two and one-half percent
(2.50%) plus the greater of:  (a) the One-Month LIBOR Rate, or (b) one and
one-half percent (1.50%).  "One Month LIBOR Rate" shall mean the one-month LIBOR
rate quoted by the Bank from Reuters Screen LIBOR01 Page or any successor
thereto, which shall be that one-month LIBOR rate in effect two New York Banking
Days prior to the Reprice Date, adjusted for any reserve requirement and any
subsequent costs arising from a change in government regulation, such rate
rounded up to the nearest one-sixteenth percent and such rate to be reset
monthly on each Reprice Date.  The term "New York Banking Day" means any date
(other than a Saturday or Sunday) on which commercial banks are open for
business in New York, New York.  The term "Reprice Date" means the first day of
each month.  If an LC Draw occurs other than on the Reprice Date, the initial
one-month LIBOR rate shall be that one-month LIBOR rate in effect two New York
Banking Days prior to the date of the LC Draw, which rate plus the percentage
described above shall be in effect until the next Reprice Date.  Lender’s
internal records of applicable interest rates shall be determinative in the
absence of manifest error.

 
1.2.            Fees, Costs, Expenses.  In consideration of the issuance of each
Letter of Credit, the Company agrees to pay to the Bank, for the sole benefit of
the Bank, Bank's customary letter of credit negotiation and documentation fees
(which fees shall not exceed $500.00 for each Letter of Credit), all such fees
being due and payable at the time of issuance of such Letter of Credit.


With respect to the period prior to September 30, 2010, the Company also agrees
to pay to the Bank a fee (which shall accrue on a daily basis, but be due and
payable quarterly in arrears upon the issuance of a statement to the Company by
the Bank) equal to the sum of (a) an amount equal to an annualized rate of one
and one-half percent (1.50%) on the daily outstanding balance of all Letters of
Credit pursuant to the Facility during such calendar quarter; and (b) an amount
equal to an annualized rate of one-quarter of one percent (0.25%) on the daily
unused portion of the Facility during such calendar quarter (i.e., $8,750,000.00
minus the daily outstanding balance of all Letters of Credit pursuant to the
Facility).


With respect to the period following September 30, 2010, the Company shall, in
addition, pay to the Bank a variable fee (which shall be due and payable
quarterly in arrears upon the issuance of a statement to the Company by the
Bank) equal to an annualized rate of one and one-half percent (1.50%) on the
average daily outstanding balance of all Letters of Credit pursuant to the
Facility during such calendar quarter; such quarterly payments shall continue
until a quarter occurs when there are no such outstanding Letters of Credit.


Additionally, the Company agrees to pay on demand by the Bank all other
reasonable and actual costs and expenses incidental to or incurred in connection
with (a) the Facility and the preparation of this Agreement and the other Loan
Documents (as hereinafter defined), and any subsequent amendments or
modifications thereof, (b) the enforcement of the rights of the Bank in
connection therewith, and (c) any litigation, contest, dispute, proceeding or
action in any way relating to the Collateral (as hereinafter defined), this
Agreement or the other Loan Documents, whether any of the foregoing are incurred
prior to or after maturity, the occurrence of an Event of Default, or the
rendering of a judgment.  Such costs and expenses shall include, but not be
limited to, reasonable attorneys' fees and out-of-pocket expenses of the
Bank.  All indebtedness, debts and liabilities, including, without limitation,
principal, interest, indemnification obligations, prepayment fees, late charges,
collection costs, attorneys' fees and expenses, of the Company to the Bank
arising under or in connection with this Agreement or the other Loan Documents
are hereafter referred to collectively as the "Obligations.")


Upon the occurrence of an Event of Default as defined in Section 6.1, the
payment of any fees, costs and expenses set forth in this Section 2.2 may be
charged (via automatic debit) by the Bank to any Account.


All fees shall be fully earned by the Bank, as applicable, pursuant to the
foregoing provisions of this Agreement on the due date thereof and, except as
otherwise set forth herein or required by applicable law, shall not be subject
to rebate, refund or proration.  All fees provided for in this Section 2.2 shall
be deemed to be for compensation for services and are not, and shall not be
deemed to be, interest or any other charge for the use, forbearance or detention
of money.


2.3           Letter of Credit Reserves.  If any change in any law or regulation
or in the interpretation or application thereof by any court or other
governmental authority charged with the administration thereof shall either (a)
impose, modify, deem or make applicable any reserve, special deposit, assessment
or similar requirements against Letters of Credit issued by the Bank, or (b)
impose on the Bank any other condition regarding this Agreement or the Facility,
and the result of any event referred to in clause (a) or (b) above shall be to
increase the cost to the Bank of issuing or maintaining any Letter of Credit or
the Facility (which increase in cost shall be the result of the Bank's
reasonable allocation of the aggregate of such cost increases resulting from
such events), then, upon demand by the Bank, the Company shall immediately pay
to the Bank additional amounts which shall be sufficient to compensate the Bank
for such increased cost, together with interest on each such amount from the
date demanded until payment in full thereof at a rate per annum equal to the
Adjusted Daily LIBOR Rate. A certificate as to such increased cost incurred by
the Bank, submitted by the Bank to the Company, shall be conclusive, absent
manifest error, as to the amount thereof.  This provision shall survive the
termination of this Agreement and shall remain in full force and effect until
there is no existing or future obligation of the Bank under any Letter of
Credit.


2.4           Further Assurances.  The Company hereby agrees to do and perform
any and all acts and to execute any and all further instruments reasonably
requested by the Bank more fully to effect the purposes of this Agreement and
the issuance of Letters of Credit hereunder, and further agrees to execute any
and all instruments reasonably requested by the Bank in connection with the
obtaining and/or maintaining of any insurance coverage applicable to any Letter
of Credit.


2. Warranties and
Representations.                                                           In
order to induce the Bank to enter into this Agreement and to make the Facility
available to the Company, the Company warrants and represents to the Bank that
each of the following statements is true and correct:


2.1.            Corporate Organization and Authority.  The Company (a) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Ohio; (b) has all requisite corporate power and authority and
all necessary licenses and permits to own and operate its properties and to
carry on its business as now conducted and as presently proposed to be
conducted; and (c) is not doing business or conducting any activity in any
jurisdiction in which it has not duly qualified and become authorized to do
business, except where the failure to so qualify will not have a Material
Adverse Effect.  "Material Adverse Effect" means a material adverse effect upon
(i) the business (present or future), condition (financial or otherwise),
operations, performance or properties of the Company, (ii) the ability of the
Company to perform its obligations under this Agreement, any Reimbursement
Agreements, Security Agreements and/or the other documents contemplated herein
or therein and/or executed in connection herewith or therewith, any mortgage,
any guaranty, or any other agreement or instrument (collectively, the "Loan
Documents"), or (iii) the rights and remedies of the Bank under the Loan
Documents.


2.2.            Borrowing is Legal and Authorized.  (a) The Executive Committee
of the Board of Directors of the Company has duly authorized the execution and
delivery of the Loan Documents, and the Loan Documents constitute valid and
binding obligations of the Company enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, moratorium and
other similar laws affecting creditors' rights generally; and (b) the execution
of the Loan Documents and the compliance by the Company with the applicable
provisions thereof (i) are within the corporate powers of the Company, and (ii)
are legal and will not conflict with, result in any breach in any of the
provisions of, constitute a default under, or result in the creation of any lien
or encumbrance upon any property of the Company under the provisions of, any
agreement, charter instrument, bylaw or other instrument to which the Company is
a party or by which it is bound.


2.3.            Taxes.  All tax returns required to be filed by the Company in
any jurisdiction have in fact been filed, and all taxes, estimated payments,
assessments, fees and other governmental charges or levies upon the Company, or
upon any of its property or assets or in respect of its franchises, businesses
or income, which are due and payable have been paid, except those (a) contested
in good faith by the Company, by appropriate proceedings diligently instituted
and conducted, and (b) with respect to which any reserve or other appropriate
provision, as shall be required in accordance with generally accepted accounting
principles consistently applied ("GAAP"), shall have been made therefor.  The
Company does not know of any proposed additional tax assessment against it.  The
accruals for taxes on the books of the Company for its current fiscal period are
adequate.


2.4.            Compliance with Law.  The Company is not in violation of any
laws, ordinances, governmental rules or regulations to which it is subject,
except to the extent that such a violation or failure does not have or is not
likely to have a Material Adverse Effect.


2.5.            Litigation; Adverse Effects.  There is no action, suit, audit,
proceeding, administrative proceeding, investigation or arbitration (or series
of related actions, suits, audits, proceedings, investigations or arbitrations)
before or by any governmental authority or private arbitrator pending or, to the
knowledge of the Company, threatened against the Company or any property of the
Company challenging the validity or the enforceability of any of the Loan
Documents, or which, if adversely determined, shall have or is reasonably likely
to have a Material Adverse Effect.  The Company is not subject to or in default
with respect to any final judgment, writ, injunction, restraining order or order
of any nature, decree, rule or regulation of any court or governmental
authority, in each case which shall have or is likely to have a Material Adverse
Effect.


2.6.            No Insolvency.  On the date of this Agreement and after giving
effect to all indebtedness of the Company, the Company (a) will be able to pay
its obligations as they become due and payable; (b) has assets, the present fair
saleable value of which exceeds the amount that will be required to pay its
probable liability on its obligations as the same become absolute and matured;
(c) has sufficient property, the sum of which at a fair valuation exceeds all of
the Company's indebtedness; and (d) will have sufficient capital to engage in
its business.  The determination of the foregoing for the Company takes into
account all of the Company's properties and liabilities, regardless of whether,
or the amount at which, any such property or liability is included on a balance
sheet of the Company prepared in accordance with GAAP, including property such
as contingent contribution or subrogation rights, business prospects and
goodwill.  The determination of the sum of the Company's properties at the
present fair salable value has been made on a going concern basis.


2.7.            Government Consent.  Neither the nature of the Company or of its
business or properties, nor any relationship between the Company and any other
entity or person, nor any circumstance in connection with the execution of this
Agreement, is such as to require a consent, approval or authorization of, or
filing, registration or qualification with, any governmental authority on the
part of the Company as a condition to the execution and delivery of the Loan
Documents.


2.8.            No Defaults.  No event has occurred and no condition exists
which would constitute an Event of Default pursuant to this Agreement.  The
Company is not in violation in any respect of any term of any material
agreement, charter instrument, bylaw or other material instrument to which it is
a party or by which it may be bound, which violation would have a Material
Adverse Effect.


2.9.            Warranties and Representations.  On the date of the issuance of
any Letter of Credit pursuant to the Facility, the warranties and
representations set forth in this Section 3 shall be true and correct on and as
of such date with the same effect as though such warranties and representations
had been made on and as of such date, except to the extent that such warranties
and representations expressly relate to an earlier date.


3. Company Business Covenants.  The Company covenants that on and after the date
of this Agreement until terminated pursuant to the terms of this Agreement, or
so long as any of the indebtedness provided for herein remains unpaid:


3.1.            Payment of Taxes.  The Company shall pay all taxes, estimated
payments, assessments and governmental charges or levies imposed upon it or its
property or assets or in respect of any of its franchises, businesses, income or
property before any penalty or interest accrues thereon; provided, however, that
no such taxes, estimated payments, assessments and governmental charges are
required to be paid if being contested in good faith by the Company, by
appropriate proceedings diligently instituted and conducted, without any of the
same becoming a lien upon the Cash Collateral, and if such reserve or other
appropriate provision, if any, as shall be required in accordance with GAAP,
shall have been made therefor.

 
3.2.            Maintenance of Properties and Corporate Existence.  The Company
shall do or cause to be done all things necessary (i) to preserve and keep in
full force and effect its existence, rights and franchises, and (ii) to maintain
its status as a corporation duly organized and existing and in good standing
under the laws of the state of its organization.


3.3. Subsidiaries.  Except as disclosed in Schedule 4.3 attached hereto (the
"Company Subsidiaries"), the Company has no subsidiaries and conducts business
only in the name of the Company.  The Company will promptly notify the Bank upon
the creation of any additional Company Subsidiaries.


4. Financial Information and Reporting.  As long as the Company is listed on the
New York Stock Exchange, is publicly traded and timely Securities and Exchange
Commission filings for the Company are generally available on EDGAR Online, the
Company will have no additional financial information or reporting requirements
hereunder, but if any of the foregoing shall cease to be true, then at the
request of the Bank, the Company shall provide such tax returns and other
financial information and reports as the Bank may from time to time reasonably
require.
 
5. Default.


5.1.            Events of Default.  Each of the following shall constitute an
"Event of Default" hereunder: (a) the Company fails to make any payment of fees,
principal or interest in connection with this Agreement when due; (b) the
Company fails to perform or observe any covenant contained in Sections 1, 2, 3,
4 or 5 of this Agreement; (c) the Company fails to comply with any other
provision of this Agreement or (subject to any shorter cure period as may be set
forth in any of the following agreements) any provision contained in any
security agreement, reimbursement agreement or other agreement now or hereafter
executed by the Company in connection with the Facility in favor of the Bank,
and such failure continues for more than 10 days after such failure shall first
become known to any officer of the Company; (d) any warranty, representation or
other statement by or on behalf of the Company contained in this Agreement or in
any other Loan Document or in any instrument or certificate furnished in
compliance with or in reference hereto or thereto is false or misleading in any
material respect; (e) the Company becomes insolvent or makes an assignment for
the benefit of creditors, or consents to the appointment of a trustee, receiver
or liquidator; (f) bankruptcy, reorganization, composition, arrangement,
insolvency, dissolution or liquidation proceedings are instituted by the
Company, or bankruptcy, reorganization, composition, arrangement, insolvency,
dissolution or liquidation proceedings are instituted against the Company which
are not stayed or dismissed within 60 days; (g) the default by Company or any
Company Subsidiary with respect to any Obligation or indebtedness to the Bank;
or (h) a Change of Control of the Company shall have occurred.


For purposes of this Agreement, a "Change of Control" of the Company shall mean
any of the following: (a) any Person or group (as that term is understood under
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the rules and regulations thereunder) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of a
percentage (based on voting power, in the event different classes of stock shall
have different voting powers) of the voting stock of the Company equal to at
least fifty percent (50%); or (b) as of any date a majority of the Board of
Directors of the Company consists of individuals who were not either (i)
directors of the Company as of the corresponding date of the previous year, (ii)
selected or nominated to become directors by the Board of Directors of the
Company of which a majority consisted of individuals described in clause (b)(i)
above or (iii) selected or nominated to become directors by the Board of
Directors of the Company of which a majority consisted of individuals described
in clause (b)(i) above and individuals described in clause (b)(ii) above.  For
purposes of the definition of “Change of Control,” “Person” shall mean shall
mean an individual, a partnership (including without limitation a joint
venture), a limited liability company (including without limitation a joint
venture), a corporation (including without limitation a joint venture), a
business trust, a joint stock company, a trust, an unincorporated association or
any other entity of whatever nature (including without limitation a joint
venture).


5.2.            Default Remedies.  If an Event of Default exists, the Bank may
immediately exercise any right, power or remedy permitted to the Bank by law or
any provision of this Agreement and the Security Agreement, provided that any
outstanding Letter of Credit for which the Bank has Cash Collateral in
accordance with the requirements of this Agreement and the Security Agreement
shall remain in full force and effect in accordance with its terms, subject to
the Bank’s rights pursuant to this Agreement and the Security Agreement with
respect to the Cash Collateral that secures such Letter of Credit.  In addition,
following the occurrence of an Event of Default, the Bank shall have no further
obligation to issue additional Letters of Credit pursuant to the Facility.


6. Miscellaneous.


6.1.            Notices.
(a) All communications under the Loan Documents shall be in writing and shall be
mailed by certified mail, postage prepaid, or sent by commercial overnight
courier:


(i) if to the Bank, at the following address, or at such other address as may
have been furnished in writing to the Company by the Bank:


U.S. Bank National Association
10 West Broad Street, 12th Floor
Columbus, Ohio  43215
Attn:  Commercial Real Estate


(ii) if to the Company, at the following address, or at such other address as
may have been furnished in writing to the Bank by the Company:


M/I Homes, Inc.
3 Easton Oval
Columbus, Ohio 43219
Attn:  Chief Financial Officer




(b) Any notice so addressed and stamped, if mailed by certified mail, shall be
deemed to be given on the second business day following the postmark date, or if
sent by commercial overnight courier, shall be deemed to be given when
delivered.


6.2.            Successors and Assigns.  This Agreement and the Loan Documents
shall inure to the benefit of and be binding upon the heirs, successors and
assigns of each of the parties.  Notwithstanding the foregoing, the Company
shall not have the right to assign its rights or obligations under this
Agreement or the Loan Documents.


6.3.            Entire Agreement.
The Loan Documents embody the entire agreement and understanding between the
Company and the Bank and supersede all prior agreements and understandings
between the Company and the Bank relating to the subject matter thereof.


6.4.            Reinstatement.  Notwithstanding any other provision of this
Agreement, all of the rights, claims, interests and authorizations in favor of
the Bank under this Agreement shall be reinstated and revived, and all of such
rights, claims, interests and authorizations shall be fully enforceable, if at
any time any amount paid to the Bank or any of their respective affiliates on
account of any Obligation is thereafter required to be restored or returned by
the Bank as a result of the bankruptcy, insolvency or reorganization of the
Company, or any other person, or as a result of any other fact or circumstance,
all as though such amount had not been paid.


6.5.            Amendment and Waiver; Duplicate Originals.  All references to
this Agreement and the other Loan Documents shall also include all amendments,
extensions, renewals, modifications and substitutions thereto and thereof.  The
provisions of this Agreement and the other Loan Documents may be amended, and
the observance of any term of this Agreement and the other Loan Documents may be
waived, with (and only with) the written consent of the Company and the Bank;
provided, however that nothing herein shall change the sole discretion of the
Bank (as set forth elsewhere in this Agreement) to make advances,
determinations, decisions or to take or refrain from taking other actions.  Two
or more duplicate originals of this Agreement may be signed by the parties, each
of which shall be an original but all of which together shall constitute one and
the same instrument.


6.6.            Severability; Enforceability; Governing Law; Jurisdiction;
Venue; and Service of Process.  Any provision of this Agreement or the other
Loan Documents which is prohibited or unenforceable in any jurisdiction, as to
such jurisdiction, shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  No delay or
failure or other course of conduct by the Bank in the exercise of any power or
right shall operate as a waiver thereof, nor shall any single or partial
exercise of the same preclude any other or further exercise thereof, or the
exercise of any other power or right.  All of the rights and remedies of the
Bank, whether evidenced hereby or by any other agreement or instrument, shall be
cumulative and may be exercised singularly or concurrently.


The validity of this Agreement and the other Loan Documents, their construction,
interpretation and enforcement, and the rights of the parties hereto and thereto
shall be determined under, governed by and construed in accordance with the laws
of the State of Ohio (without reference to the choice of law principles
thereof), but giving effect to applicable federal laws.  The parties agree that
all actions or proceedings arising in connection with this Agreement and the
other Loan Documents shall be tried and litigated only in the state and federal
courts located in the County of Franklin, State of Ohio.


The Company hereby submits, for itself and in respect of its property, generally
and unconditionally, to the jurisdiction of the aforesaid courts and waives, to
the extent permitted under applicable law, any right it may have to assert the
doctrine of forum non conveniens or to object to venue to the extent any
proceeding is brought in accordance with this Section 7.6.


The Company hereby waives personal service of the summons, complaint or other
process issued in any action or proceeding and agrees that service of such
summons, complaint or other process may be made by registered or certified mail
addressed to the Company at the address for notices set forth in Section 7.1 of
this Agreement and that service so made shall be deemed completed upon the
earlier of the Company's actual receipt thereof or 3 days after deposit in the
United States mails, proper postage prepaid.


Nothing in this Agreement shall be deemed or operate to affect the right of the
Bank to serve legal process in any other manner permitted by law, or to preclude
the enforcement by the Bank of any judgment or order obtained in such forum or
the taking of any action under this Agreement or the other Loan Documents to
enforce same in any other appropriate forum or jurisdiction.


6.7.            No Consequential
Damages.                                                      No claim may be
made by the Company, or by any of its affiliates, or their respective directors,
officers, employees, attorneys or agents, against the Bank, or any of its
affiliates, directors, officers, employees, attorneys or agents for any special,
indirect or consequential damages in respect of any breach or wrongful conduct
(whether the claim therefor is based on contract, tort or duty imposed by law)
in connection with, arising out of or in any way related to the transactions
contemplated and relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, and the Company hereby
waives, releases and agrees not to sue upon any such claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.


6.8.            Indemnity; Assumption of Risk.  The Company agrees to indemnify
the Bank, and its affiliates, directors, officers, employees, agents and
advisors (each an "Indemnitee"), against, and hold each Indemnitee harmless
from, any and all claims, liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, reasonable fees and
disbursements of counsel) which may be imposed on, incurred by, or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any other Loan Document or
any other document, agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Letter of Credit or the use of the proceeds
therefrom (including any refusal by the Bank to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (iii) any
actual or prospective claim, litigation, proceeding or investigation (including,
without limitation, any investigation instituted or conducted by any
governmental agency or instrumentality) relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.


As among the Company and the Bank, the Company assumes all risks of the acts and
omissions of, or misuse of Letters of Credit by the respective beneficiaries of
such Letters of Credit.  In furtherance and not in limitation of the foregoing,
the Bank shall not be responsible (other than as a result of its gross
negligence or willful misconduct):  (i) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of a Letter of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent, or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) for failure of the beneficiary of a Letter of Credit to comply fully with
conditions required in order to draw upon such Letter of Credit; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, facsimile transmission or otherwise;
(v) for errors in interpretation of technical terms; (vi) for any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under any Letter of Credit or of the proceeds of any drawing under such
Letter of Credit; or (viii) for any consequences arising from causes beyond the
control of the Bank including, without limitation, any act or omission, whether
rightful or wrongful, of any government, court or other governmental agency or
authority.  None of the above shall affect, impair, or prevent the vesting of
any of the Bank's rights or powers under this subsection 7.8.


6.9.            WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT
OR OTHERWISE) BETWEEN OR AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY RELATIONSHIP AMONG THE COMPANY AND
THE BANK.  THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE
FINANCING DESCRIBED HEREIN OR IN ANY OTHER LOAN DOCUMENT.


6.10. Interest Rate Limitation.  Notwithstanding anything in this Agreement to
the contrary, if at any time the interest rate applicable to the Facility,
together with all fees, charges and other amounts which are treated as interest
on the Facility under applicable law (collectively the "Charges"), shall exceed
the maximum lawful rate (the "Maximum Rate") which may be contracted for,
charged, taken, received or reserved by the Bank in accordance with applicable
law, the rate of interest payable in respect of the Facility hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate.


6.11. Important Information About Procedures For Opening A New Account.  To help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person who opens an Account.  When the Company
opens an Account the Bank will ask for the depositor's name, address and other
information that will allow the Bank to identify the depositor.  The Bank may
also ask to see other documents that substantiate the depositor's identity.








6.12. Definitions, Exhibits and Schedules.


Definitions:


"Account" is defined in Section 1.2.
"Act" is defined in Section 7.11.
"Adjusted One Month LIBOR Rate" is defined in Section 2.1.
"Agreement" is defined in the preamble.
"Application" is defined in Section 1.1.
"Bank" is defined in the preamble.
"Business Day" is defined in Section 1.1.
"Cash Collateral" is defined in Section 1.1.
"Change of Control" is defined in Section 6.1.
"Charges" is defined in Section 7.10.
"Company" is defined in the preamble.
"Company Subsidiaries" is defined in Section 4.3.
"Event of Default" is defined in Section 6.1.
"Facility" is defined in Section 1.1.
"GAAP" is defined in Section 3.3.
"LC Application Materials" is defined in Section 1.1.
"LC Draw" is defined in Section 1.3.
"LC Draw Amount" is defined in Section 1.3.
"Letter of Credit" is defined in Section 1.1.
"Loan Documents" is defined in Section 3.1.
"Material Adverse Effect" is defined in Section 3.1.
"Maximum Rate" is defined in Section 7.10.
"New York Banking Day" is defined in Section 2.1.
"Obligations" is defined in Section 2.2.
"One Month LIBOR Rate" is defined in Section 2.1.
"Reimbursement Agreement" is defined in Section 1.1.
“Person” is defined in Section 6.1.
"Reprice Date" is defined in Section 2.1.
"Security Agreement" is defined in Section 1.1.


Exhibits:


Exhibit A                                Form of Letter of Credit
Exhibit B                                Form of Application
Exhibit C                                Form of Reimbursement Agreement
Exhibit D                                Form of Security Agreement






Schedules:

Schedule 4.3                                Schedule of Company Subsidiaries


[SIGNATURE PAGE FOLLOWS]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
duly executed as of the Effective Date first written above.






M/I HOMES, INC.,
an Ohio corporation


By:                                                                           


 
Its: Executive Vice President and Chief Financial Officer



U.S. BANK NATIONAL ASSOCIATION,
a national banking association,


By:                                                                           


Its:                                                                           





 
 

--------------------------------------------------------------------------------

 

EXHIBIT  A


Form of Letter of Credit






U.S. BANK NATIONAL
ASSOCIATION                                                                                     SWIFT:   USBKUS44STL
INTERNATIONAL DEPT.
SL-MO-L2IL                                                                                     TELEX:
721 LOCUST
STREET                                                                                     TELEPHONE:
314-418-2875
ST. LOUIS, MO
63101                                                                           FACSIMILE:                                314-418-1376
DATE:


BENEFICIARY:


OUR IRREVOCABLE LETTER OF CREDIT NO. SLCLSTL0XXXX



 
GENTLEMEN:


WE HEREBY ISSUE OUR IRREVOCABLE LETTER OF CREDIT NO. SLCLSTL0XXXX IN FAVOR OF
YOURSELVES FOR THE ACCOUNT OF         UP TO THE AGGREGATE AMOUNT OF
USD       (AMOUNT IN WORDS AND 00/100 UNITED STATES DOLLARS) AVAILABLE BY YOUR
DRAFT AT SIGHT DRAWN ON U.S. BANK NATIONAL ASSOCIATION, ST. LOUIS, MISSOURI
ACCOMPANIED BY:


A DATED AND SIGNED STATEMENT APPEARING ON ITS FACE TO BE EXECUTED BY
BENEFICIARY OR DULY AUTHORIZED AGENT THEREOF CERTIFYING THAT:
 “
          .”
THIS INSTRUMENT MUST BE PRESENTED WITH THE ABOVE REFERENCED DOCUMENTS FOR
NEGOTIATION.

 
DRAFTS MUST BE DRAWN AND PRESENTED AT U.S. BANK NATIONAL ASSOCIATION,
INTERNATIONAL DEPT., SL-MO-L2IL, 721 LOCUST STREET, ST. LOUIS, MISSOURI 63101
NOT LATER THAN (EXPIRY DATE).


EACH DRAFT MUST STATE THAT IT IS “DRAWN UNDER U.S. BANK NATIONAL ASSOCIATION,
ST. LOUIS, MISSOURI LETTER OF CREDIT NO. SLCLSTL0XXXX DATED (ISSUANCE DATE).”


WE HEREBY ENGAGE WITH THE DRAWERS OF ALL DRAFTS DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS CREDIT, THAT SUCH DRAFTS WILL BE DULY HONORED UPON
PRESENTATION TO THE DRAWEE.


CANCELLATION OF LETTER OF CREDIT PRIOR TO EXPIRY: THIS LETTER OF CREDIT AND
AMENDMENTS, IF ANY, MUST BE RETURNED TO US FOR CANCELLATION WITH BENEFICIARY’S
STATEMENT THAT THE LETTER OF CREDIT IS BEING RETURNED FOR CANCELLATION. IN THE
ABSENCE OF BENEFICIARY’S STATEMENT WE WILL CONSIDER THE LETTER OF CREDIT
RETURNED FOR CANCELLATION.


THIS CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS (2007 REVISION) INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER
600.


VERY TRULY YOURS,

 
U.S. BANK NATIONAL ASSOCIATION


________________________________
AUTHORIZED SIGNATURE/


 

--------------------------------------------------------------------------------

 


EXHIBIT  B


Form of Application
 
 


 

--------------------------------------------------------------------------------

 
EXHIBIT  C


Form of Reimbursement Agreement
 
 
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT D


Form of Security Agreement


SECURITY AGREEMENT
(Pledge of Deposit Account)


DEBTOR:                   M/I Homes, Inc.
ADDRESS:                                                                          3
Easton Oval, Columbus, Ohio 43219
DATE:                   July 27,
2009                                                                                                                        


The undersigned ("Debtor" whether one or more), for valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby jointly and
severally grant, pledge and assign to U.S. BANK NATIONAL ASSOCIATION, a national
banking association ("Bank"), a security interest in the following deposit
account (the "Account") whether Debtor's interest in the Account be now owned or
existing or hereafter arising or acquired, together with all substitutions and
replacements therefor, all books and records relating thereto, all interest and
increases arising therefrom or payable in respect thereto, whether in cash,
property or otherwise, and whether now or hereafter earned, paid or made, and
all cash and non-cash proceeds thereof including, but not limited to, notes,
drafts, checks and instruments:


Account Description                                           Principal Amount
of
Name and Address of
Depository                                                                                          and
Number                           Account Balance Assigned


U.S. Bank National
Association__________________                                                                                                ____________________
__________________
__________________
__________________


(all of the foregoing hereinafter sometimes called the "Collateral").


If the Account is less than the entire amount of the deposit account, any
reduction of the monies comprising such deposit account shall be deemed first to
be a reduction of monies other than those comprising the Account, unless the
amount of such reduction is received by Bank.  Nothing set forth in this
paragraph shall authorize or be construed to authorize Debtor to spend,
withdraw, reduce, pledge, transfer, assign or otherwise dispose of the
Collateral except upon the prior written consent of Bank.


The security interest hereby granted is to secure the prompt and full payment
and complete performance of all Obligations of Debtor to Bank.  The word
"Obligations" means all indebtedness, debts and liabilities (including
principal, interest, late charges, collection costs, attorneys' fees to the
extent permitted by law and the like) of Debtor to Bank in connection with
Letters of Credit issued pursuant to any applicable Reimbursement Agreement(s)
(as said terms are defined in the Credit Agreement hereinafter defined), whether
now existing or hereafter arising, either created by Debtor alone or together
with another or others, primary or secondary, secured or unsecured, absolute or
contingent, liquidated or unliquidated, direct or indirect, whether evidenced by
note, draft, application for letter of credit, reimbursement agreement or
otherwise, and any and all renewals of or substitutes therefor.


1.           General Representations and Covenants.  Debtor represents, warrants
and covenants as follows:


(a)           Except for the security interest granted hereby, Debtor is, or as
to Collateral arising or to be acquired after the date hereof, shall be, the
sole, exclusive and record owner of the Collateral, and the Collateral is and
shall remain free from any and all liens, security interests, encumbrances,
claims and interests.


(b)           Debtor shall, at Debtor's expense, perform, do, make, procure,
execute and deliver all acts, things, certificates, instruments, passbooks,
writings and other assurances as Bank may at any time request or require to
protect, assure or enforce its interests, rights and remedies created by,
provided in or emanating from this agreement.


(c)           If any of the Collateral is not now evidenced by a certificate,
instrument, passbook or writing, and if at any time during the term of this
agreement, a certificate, instrument, passbook or writing shall be used or
issued to evidence Debtor's interest in the Collateral, Debtor shall,
immediately upon learning of the same, notify in writing the loan officer who is
handling Debtor's Obligations on behalf of Bank that such has occurred, or that
such is going to occur, and shall assist Bank in order to ensure that Bank
obtains possession of that evidence or otherwise perfects its security interest
in the certificate, instrument, passbook or writing evidencing the Collateral.


(d)           Debtor shall not create, permit or suffer to exist, and shall take
such action as is necessary to remove, any claim to or interest in or lien or
encumbrance upon the Collateral, other than the security interest granted
hereby, and shall defend the right, title and interest of Bank in and to the
Collateral against all claims and demands of all persons and entities at any
time claiming the same or any interest therein.


(e)           Subject to any limitation stated therein or in connection
therewith, all information furnished by Debtor concerning the Collateral or
otherwise in connection with the Obligations, is or shall be at the time the
same is furnished, accurate, correct and complete in all material respects.


(f)           Debtor's legal name, state of organization and chief executive
office are as set forth at the beginning of this Agreement.  Unless Bank
consents in writing to a change in Debtor's legal name or state of organization
prior to such a change, Debtor shall not change its legal name or state of
organization.


2.           Preservation and Disposition of Collateral.


(a)           Debtor shall not spend, withdraw, reduce, pledge, transfer, assign
or otherwise dispose of the Account or any portion thereof.  Bank shall be
entitled to condition withdraws from the Account upon the receipt of such
matters as it may reasonably request, including, but not limited to, evidence
that Debtor is in full compliance with each of the terms and conditions of, and
that no Event of Default exists under that certain Master Letter of Credit
Facility Agreement dated as of July 27, 2009 (the "Credit Agreement"),
evidencing the Obligations.


(b)           Debtor shall advise Bank promptly, in writing and in reasonable
detail, (i) of any material encumbrance upon or claim asserted against any of
the Collateral; and (ii) of the occurrence of any event that would have a
material effect upon the aggregate value of the Collateral or upon the security
interest of Bank.


(c)           At its option, Bank may discharge taxes, liens, security interests
or other encumbrances at any time levied or placed on or arising in connection
with the Collateral.  Debtor agrees to reimburse Bank upon demand for any
payment made or any expense incurred (including reasonable attorneys' fees to
the extent permitted by law) by Bank pursuant to the foregoing
authorization.  Should Debtor fail to pay said sum to Bank upon demand, interest
shall accrue thereon, from the date of demand until paid in full, at the highest
rate set forth in any document or instrument evidencing any of the Obligations.


3.           Extensions and Compromises.  With respect to any Collateral held by
Bank as security for the Obligations, Debtor assents to all extensions or
postponements of the time of payment thereof or any other indulgence in
connection therewith, to each substitution, exchange or release of Collateral,
to the addition or release of any party primarily or secondarily liable, to the
acceptance of partial payments thereon and to the settlement, compromise or
adjustment thereof, all in such manner and at such time or times as Bank may
deem advisable.  Bank shall have no duty as to the collection or protection of
Collateral or any income therefrom, nor as to the preservation of any right
pertaining thereto, beyond the safe custody of Collateral in the possession of
Bank.


4.           Bank's Authorization.  Debtor hereby irrevocably authorizes Bank
and any officer or agent thereof, in the place and stead of Debtor and in the
name of Debtor or in Bank's own name, in Bank's discretion, to take any and all
appropriate action and to execute, authenticate and deliver any and all
documents, instruments and records that may be necessary or desirable to
accomplish the purposes of this Agreement.  Without limiting the generality of
the foregoing, Debtor hereby authorizes Bank, on behalf of Debtor, without
notice to or assent by Debtor:


Debtor hereby ratifies all that the Bank shall lawfully do or cause to be done
by virtue hereof.


The authorization granted to Bank hereunder is solely to protect its interests
in the Collateral and shall not impose any duty upon Bank to exercise the
same.  Bank shall be accountable only for amounts that Bank actually receives as
a result of the exercise of such authorization and neither Bank nor any of its
officers, directors, employees or agents shall be responsible to Debtor for any
act or failure to act, except for Bank's own gross negligence or willful
misconduct.


5.           Default.  If any event of default in the payment of any of the
Obligations or in the performance of any of the terms, conditions, or provisions
of any instrument or document evidencing the Obligations secured by this
agreement or in the performance of any covenant contained herein shall occur and
be continuing; or if any warranty, representation or statement made or furnished
to Bank by Debtor proves to have been false in any material respect when made or
furnished; or if Bank shall, in the exercise of commercially reasonable
judgment, deem itself insecure as to the prospect of payment of any of the
Obligations:


(a)           Bank may, at its option and without notice, declare the unpaid
balance of any or all of the Obligations immediately due and payable and this
agreement and any or all of the Obligations in default and may immediately apply
any or all of the Collateral to the payment of the Obligations; and


(b)           Bank and its nominees shall have the additional rights and
remedies of a secured party under this agreement, under any other instrument or
agreement securing, evidencing or relating to the Obligations and under the law
of the State of Ohio including, but not limited to, the right to demand and
receive the Collateral from any of the depositories designated above.  To the
extent permitted by applicable law, Debtor waives all claims, damages and
demands against Bank arising out of Bank's collection, receipt, retention or
disposition of the Collateral including, but not limited to, any claim based
upon the early withdrawal or redemption of the Collateral by Bank.  Debtor shall
remain liable for any deficiency if the Collateral is insufficient to pay all
amounts to which Bank is entitled.  Debtor shall also be liable for the costs of
collecting any of the Obligations or otherwise enforcing the terms thereof or of
this agreement including reasonable attorneys' fees to the extent permitted by
law.


6.           General.  Debtor agrees that if Bank is the depository for any
Account, Bank may reduce the rate of interest on such Account, at any time and
from time to time, in order to comply with any laws or regulations, including
those that require the rate of interest applicable to any Obligation to exceed
any rate of interest payable with respect to such Account.  Any provision of
this agreement which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Bank shall not
be deemed to have waived any of its rights hereunder or under any other
agreement, instrument or paper signed by Debtor unless such waiver be in writing
and signed by Bank.  No delay or omission on the part of Bank in exercising any
right shall operate as a waiver of such right or any other right.  All of Bank's
rights and remedies, whether evidenced hereby or by any other agreement,
instrument or paper, shall be cumulative and may be exercised singularly or
concurrently.  Any written demand upon or written notice to the Debtor shall be
given in accordance with the Loan Agreement shall be effective when deposited in
the mails addressed to the Debtor at the address shown at the beginning of this
Agreement.  This agreement and all rights and obligations hereunder, including
matters of construction, validity and performance, shall be governed by the law
of the State of Ohio.  The provisions hereof shall, as the case may require,
bind or inure to the benefit of, the respective heirs, successors, legal
representatives and assigns of Debtor and Bank.










[Remainder of This Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Debtor has signed this Agreement as of the date first above
written.


DEBTOR:


 M/I HOMES, INC., an Ohio corporation




By:
 

Print Name:
 

Its:
 


 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.3


Schedule of Company Subsidiaries


M/I Financial Corp.
M/I Homes Service LLC
MHO, LLC
M/I Properties, LLC
Northeast Office Venture, LLC
TransOhio Residential Title Agency, Ltd.
M/I Homes of Indiana, L.P.
M/I Homes First Indiana LLC
M/I Homes Second Indiana LLC
M/I Homes of Florida LLC
M/I Homes of Tampa, LLC
M/I Homes of Orlando, LLC
M/I Homes of West Palm Beach, LLC
M/I Homes of Central Ohio, LLC
M/I Homes of Cincinnati, LLC
M/I Homes of Raleigh, LLC
M/I Homes of Charlotte, LLC
M/I Homes of DC, LLC
MHO Holdings, LLC
The Fields at Perry Hall, LLC
Wilson Farm, LLC
M/I-Majestic Oaks GP, LLC
M/I Homes of Chicago, LLC
M/I Title Agency, Ltd.